                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                    WESTERN DIVISION


    SOUND INPATIENT PHYSICIANS, INC                 )
    and M.D. ROBERT BESSLER,                        )
                                                    )
           Plaintiffs,                              )
                                                    )        No. 2:19-cv-02034-TLP-atc
    v.                                              )
                                                    )
    M.D. T.M. CARR,                                 )
                                                    )
           Defendant.                               )


         ORDER GRANTING IN PART JOINT MOTION TO EXTEND REMAINING
                      SCHEDULING ORDER DEADLINES


         The parties jointly move to continue the remaining scheduling order deadlines. The

Court GRANTS IN PART the motion with respect to the parties’ discovery and motions

deadlines. The following dates are thus established as the new final deadlines in this case:

COMPLETING ALL DISCOVERY: December 18, 2020

         (a)    WRITTEN DISCOVERY1: December 18, 2020

         (b)    DEPOSITIONS: December 18, 2020

F.R.E. 702/DAUBERT MOTIONS TO EXCLUDE EXPERTS: January 15, 2021

SUPPLEMENTATION UNDER RULE 26(e)(1): December 18, 2020

FILING DISPOSITIVE MOTIONS: January 15, 2021

         The Court will hold a scheduling conference later to set the pretrial order deadline, the

pretrial conference date, and the trial dates.


1
  The parties shall serve requests at least 45 days before the deadline to complete written
discovery to allow sufficient time for responses by the deadline for completion of discovery.
SO ORDERED, this 21st day of August, 2020.
                                 s/ Thomas L. Parker
                                THOMAS L. PARKER
                                UNITED STATES DISTRICT JUDGE




                                   2
